            Case 1:20-cv-04716-LJL Document 48 Filed 06/28/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HOWARD UNIVERSITY,
                                                           No. 20-CV-4716 (LGL)
                Plaintiff-Counterclaim Defendant,

        - against -

 LARRY BORDERS and
 VIRGINIA BORDERS,

                Defendants-Counterclaim Plaintiffs,

 CENTRALIA MADONNA,
 A DRAWING.

                Defendant-in-rem.


                             DECLARATION OF PAUL COSSU

I, Paul Cossu, hereby declare under penalty of perjury as follows:

       1.      I am a member of Olsoff | Cahill | Cossu LLP, counsel for Defendants-Counterclaim

Plaintiffs Larry Borders and Virginia Borders (together, the “Borders”). I make this declaration in

opposition to the motion for summary judgment of Plaintiff-Counterclaim Defendant Howard

University (the “University”). I am familiar with the facts set forth below.

       2.      Attached as Exhibit A is a true and correct copy of the Complaint, ECF No. 1, filed

by the University on June 19, 2020.

       3.      Attached as Exhibit B is a true and correct copy of the Borders’ Answer and

Counterclaims, ECF No. 6, filed by the Borders on June 22, 2020.

       4.      Attached as Exhibit C is a true and correct copy of the University’s Answer to the

Counterclaims, ECF No. 17, filed by the University on July 30, 2020.




                                                 1
              Case 1:20-cv-04716-LJL Document 48 Filed 06/28/21 Page 2 of 6




         5.      Attached as Exhibit D is a true and correct copy of excerpts from the October 19,

2020 Deposition of Virginia Borders (referenced in the Borders’ Rule 56.1(b) Statement as “V.

Borders Tr.”).

         6.      Attached as Exhibit E is a true and correct copy of excerpts from the October 20,

2020 Deposition of Larry Borders (referenced in the Borders’ Rule 56.1(b) Statement as “L.

Borders Tr.”).

         7.      Attached as Exhibit F is a true and correct copy of excerpts from the October 30,

2020 Deposition of Dr. Lisa Farrington, the University’s designated Fed R. Civ P. 30(b)(6) witness

(referenced in the Borders’ Rule 56.1(b) Statement as “Farrington Tr.”).

         8.      Attached as Exhibit G is a true and correct copy of excerpts from the November 12,

2020 Deposition of Katharine Richardson (referenced in the Borders’ Rule 56.1(b) Statement as

“Richardson Tr.”).

         9.      Attached as Exhibit H is a true and correct copy of excerpts from the November 16,

2020 Deposition of Scott Baker (referenced in the Borders’ Rule 56.1(b) Statement as “Baker

Tr.”).

         10.     Attached as Exhibit I is a true and correct copy of excerpts from the November 19,

2020 Deposition of Elizabeth Pisano (referenced in the Borders’ Rule 56.1(b) Statement as “Pisano

Tr.”).

         11.     Attached as Exhibit J is a true and correct copy of excerpts from the February 18,

2021 Deposition of Russell Panczenko (referenced in the Borders’ Rule 56.1(b) Statement as

“Panczenko Tr.”).

         12.     Attached as Exhibit K is a true and correct copy of excerpts from the “Permanent

Collection Valuation Gallery of Art,” prepared by Dr. Carter by 1964, HOWARD00570-606



                                                 2
          Case 1:20-cv-04716-LJL Document 48 Filed 06/28/21 Page 3 of 6




(referenced in the Borders’ Rule 56.1(b) Statement as “1964 Carter Inventory”), previously

marked as Borders’ Deposition Ex. D.

       13.     Attached as Exhibit L is a true and correct copy of excerpts from the “revised report

concerning the Valuation of the Permanent Collection of the Howard University Gallery of Art,”

prepared by Dr. Carter in 1971, HOWARD00608-642 (referenced in the Borders’ Rule 56.1(b)

Statement as “1971 Carter Inventory”), previously marked as Borders’ Deposition Ex. E.

       14.     Attached as Exhibit M is a true and correct copy of excerpts from the “Holdings of

the Howard University Gallery of Art,” prepared by Dr. Carter by 1976, HOWARD00001-123

(referenced in the Borders’ Rule 56.1(b) Statement as “1976 Carter Inventory”), previously

marked as Borders’ Deposition Ex. F.

       15.     Attached as Exhibit N is a true and correct copy of an excerpt of the Annual Report

of the College of Fine Arts, Howard University (1968-69) (referenced in the Borders’ Rule 56.1(b)

Statement as “1968-69 Annual Report”), previously marked as Borders’ Deposition Ex. N.

       16.     Attached as Exhibit O is a true and correct copy of an excerpt of the Annual Report

of the College of Fine Arts, Howard University (1973-74) (referenced in the Borders’ Rule 56.1(b)

Statement as “1973-74 Annual Report”), previously marked as Borders’ Deposition Ex. O.

       17.     Attached as Exhibit P is a true and correct copy of an excerpt of the Annual Report

of the College of Fine Arts, Howard University (1980-81) (referenced in the Borders’ Rule 56.1(b)

Statement as “1980-81 Annual Report”), previously marked as Borders’ Deposition Ex. P.

       18.     Attached as Exhibit Q is a true and correct copy of an excerpt of the Annual Report

of the College of Fine Arts, Howard University (1966-67), (referenced in the Borders’ Rule 56.1(b)

Statement as “1966-67 Annual Report”) previously marked as Borders’ Deposition Ex. Q.




                                                 3
          Case 1:20-cv-04716-LJL Document 48 Filed 06/28/21 Page 4 of 6




       19.     Attached as Exhibit R is a true and correct copy of an excerpt of the Annual Report

of the College of Fine Arts, Howard University (1947-48), HOWARD00931-32 (referenced in the

Borders’ Rule 56.1(b) Statement as “1947-48 Annual Report”).

       20.     Attached as Exhibit S is a true and correct copy of correspondence in 1973 between

(a) the Barnett-Aden Gallery and Charles White, and (b) Benjamin Horowitz, on behalf of Charles

White, and the Barnett-Aden Gallery, which has been recently digitized by the Smithsonian

Institution’s Archives of American Art, available at https://www.aaa.si.edu/collections/charles-w-

white-papers-9350/series-2/box-1-folder-28.

       21.     Attached as Exhibit T is a true and correct copy of a document titled “Howard

University Gallery of Art Inventory of Prospective High Value Work for Sotheby's Appraisal,”

SOTH00661-670. This document was not produced by the University, and was previously marked

as Borders Deposition Ex. G.

       22.     Attached as Exhibit U is a true and correct copy of SOTH00749-752, which

identifies artworks in the University’s collection. This document was not produced by the

University, and was previously marked as Borders Deposition Ex. H.

       23.     Attached as Exhibit V is a true and correct copy of a document titled “Property of

Howard University – Retail Replacement Valuation for Insurance Purposes.” This document was

produced by Sotheby’s without a Bates-stamp, but was not produced by the University, and was

previously marked as Borders Deposition Ex. V.

       24.     Attached as Exhibit W is a true and correct copy of a document titled “Property of

Howard University – Auction Estimate Listings.” This document was produced by Sotheby’s

without a Bates-stamp, but was not produced by the University, and was previously marked as

Borders Deposition Ex. W.



                                                4
          Case 1:20-cv-04716-LJL Document 48 Filed 06/28/21 Page 5 of 6




       25.     Attached as Exhibit X is a true and correct copy of the Consignment Agreement,

dated February 26, 2020, between Sotheby’s and the Borders, BORDERS0072-84.

       26.     Attached as Exhibit Y is a true and correct copy of the “Sotheby’s Cataloguing

Preview” for the Artwork, SOTH00029.

       27.     Attached as Exhibit Z is a true and correct copy of a May 29, 2020 email between

Sotheby’s and the Borders, BORDERS0154-55.

       28.     Attached as Exhibit AA is a true and correct copy of a June 2, 2020 email from the

University to Sotheby’s, HOWARD00539, previously marked as Borders’ Deposition Ex. AA.

       29.     Attached as Exhibit BB is a true and correct copy of a June 1, 2020 email between

Sotheby’s and the Borders, BORDERS0156-57.

       30.     Attached as Exhibit CC is a true and correct copy of a June 18, 2020 email from the

Borders’ counsel to the University.

       31.     Attached as Exhibit DD is a true and correct copy of a June 19, 2020 email from the

Borders’ counsel to the University.

       32.     Attached as Exhibit EE is a true and correct copy of the University’s Initial

Disclosures, previously marked as Borders’ Deposition Ex. A.

       33.     Attached as Exhibit FF is a true and correct copy of the Fed. R. Civ. P 30(b)(6)

Notice of Deposition to the University.

       34.     Attached as Exhibit GG is a true and correct copy of the Notice of Deposition of

Lisa Jones.

       35.     Attached as Exhibit HH is a true and correct copy of excerpts from a series of emails

between the Borders’ counsel and the University’s counsel concerning requests to schedule the

deposition of Lisa Jones.


                                                 5
          Case 1:20-cv-04716-LJL Document 48 Filed 06/28/21 Page 6 of 6




        36.     Attached as Exhibit II is a true and correct copy of an October 6, 2020 email from

the University’s counsel to the Borders’ counsel concerning the production “of the prior Gallery

inventories.”

        37.     Attached as Exhibit JJ is a true and correct copy of an April 27, 2021 Order from

the United States District Court for the Eastern District of Michigan, denying Dr. Boyd’s motion

to quash his deposition, and ordering him to appear for a two-hour remote deposition within 30

days.

        38.     Attached as Exhibit KK is a true and correct copy of a document titled “Art Sale and

Transfer Agreement” that was filed in Reif v. Nagy, Index No. 161799/2015, NYSCEF No. 195,

identifying the provenance and prior sales of the artwork at issue in that action on Page 6.

        39.     Attached as Exhibit LL is a true and correct copy of J.D. Kibler’s death certificate.

        40.     During the course of discovery, the University did not produce any inventories,

appraisals, or other documents that were either sent to, or received from, Melanin & Company.


Executed on June 28, 2021




                                                                         Paul Cossu




                                                  6
